             4:20-cr-03108-JMG-CRZ Doc # 24 Filed: 04/15/21 Page 1 of 3 - Page ID # 47

                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,                                      ORDER SETTING CONDITIONS OF
                                                                        RELEASE
                        Plaintiff,

        v.
                                                                           Case Number: 4:20cr3108
CHAD CARLSON,

                        Defendant.


IT IS ORDERED that the release of the defendant is subject to the following conditions:
(1)    The defendant must not commit any offense in violation of federal, state or local law while on release in
       this case.
(2)    The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42
       U.S.C. § 14135a.
(3)    The defendant must immediately advise the court, defense counsel and the U.S. attorney in writing before
       any change in address and telephone number.
(4)    The defendant must appear at all proceedings as required and must surrender for service of any sentence
       imposed as directed.
       The defendant must next appear at (if blank, to be notified):
       before Cheryl R. Zwart, U.S. Magistrate Judge,
       by videoconference, at 2:00 p.m. on June 10, 2021.

                           ADDITIONAL CONDITIONS OF RELEASE
       Upon finding that release subject to the above conditions will not by itself reasonably assure the
appearance of the defendant and the safety of other persons and the community,

       IT IS FUTHER ORDERED that the release of the defendant is also subject to the following
conditions.

       Court Supervision and Restrictions. The defendant must:
 ☒     (a) Truthfully report to the United States Probation and Pretrial Services Office as directed (402) 437-
            1920 and comply with their directions.
 ☒     (d) Maintain or actively seek employment.
 ☒     (f)  Obtain no passport. Surrender any passport to U.S. Pretrial Services.
 ☒     (g) Abide by the following restrictions on personal associations, place of abode, or travel: Not leave
            Douglas County, Nebraska unless pre-approved by the supervising officer or the Court.
 ☒     (h) Avoid all contact, directly or indirectly, with any persons, who are or who may become a victim or
            potential witness in the subject investigation or prosecution, including but not limited to:



                                                                                                      Page 1 of 3
          4:20-cr-03108-JMG-CRZ Doc # 24 Filed: 04/15/21 Page 2 of 3 - Page ID # 48

☒   (k)    Reside at Stephen Center, Omaha, Nebraska facility at all times and comply with all the rules of
           such facility. In the event that the defendant is discharged from the facility for any reason
           whatsoever, or leaves the premises of the facility without authorization, the United States Marshal,
           and/or any law enforcement officer is ordered to take the defendant into custody and detain the
           defendant pending a prompt hearing before the court to review the conditions of release.
☒   (l)    Not possess a firearm, destructive device, or other dangerous weapon.
☒   (m)    Refrain from any use or possession of alcohol.
☒   (n)    Not possess or use a narcotic drug or other controlled substances defined in 21 U.S.C. § 802 unless
           prescribed by a licensed medical practitioner.
☒   (o)    Submit to any method of testing at his own expense as required by the officer for determining
           whether the defendant is using a prohibited substance. Such methods may be used with random
           frequency and may include urine testing, the wearing of a sweat patch, blood tests, and/or a remote
           alcohol testing system. Defendant must not obstruct or attempt to obstruct or tamper in any fashion
           with the efficiency and accuracy of any substance testing equipment, nor submit samples of body
           fluids which are not his/her own, nor otherwise adulterate any samples submitted for testing. All
           collections of fluids for testing must be at the defendant’s expense, payable at the time of collection.
☒   (q)    Participate in a program of inpatient or outpatient substance abuse therapy and counseling if
           deemed advisable by the supervising officer; and ☒ pay all or a portion of the treatment in an
           amount and on a schedule to be arranged by the supervising officer. Copies of the evaluator’s
           reports and recommendations must be given to all counsel and the court.
☒   (s)    Report as soon as possible to the supervising officer any contact with law enforcement personnel,
           including, but not limited to, any arrest, questioning, or traffic stop.
☒   (v)    Not be with, associate with, or communicate with persons known or suspected to be or to have been
           involved in drug use or trafficking or weapons possession or weapons trafficking without the prior
           approval of the supervising officer or the Court ☐ except immediate family members; and/or ☒
           as required by a treatment regimen.
☒   (w)    Submit to search of person, place of residence or vehicle, upon request of law enforcement or
           Pretrial Services.
☒   (y)    Make payments on child support arrearage when you obtain employment.
☐   (z)    Click here to enter text.




                                                                                                        Page 2 of 3
            4:20-cr-03108-JMG-CRZ Doc # 24 Filed: 04/15/21 Page 3 of 3 - Page ID # 49

                               ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
        YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
         A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your
arrest, a revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of
imprisonment, a fine, or both.
         The commission of any crime while on pre-trial release may result in an additional sentence to a term of
imprisonment of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if
the offense is a misdemeanor. This sentence must be in addition to any other sentence.
         Federal law makes it a crime punishable by up to five years of imprisonment, and a $250,000 fine or both to
intimidate or attempt to intimidate a witness, victim, juror, informant or officer of the court, or to obstruct a criminal
investigation. It is also a crime punishable by up to ten years of imprisonment, a $250,000 fine or both, to tamper with a
witness, victim or informant, or to retaliate against a witness, victim or informant, or to threaten or attempt to do so.
         If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service
of sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you
are convicted of:
         (1)       an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you
                   must be fined not more than $250,000 or imprisoned for not more than ten years, or both;
         (2)       an offense punishable by imprisonment for a term of five years or more, but less that fifteen years, you must
                   be fined not more than $250,000 or imprisoned for not more than five years, or both;
         (3)       any other felony, you must be fined not more than $250,000 or imprisoned not more than two years, or
                   both;
         (4)       a misdemeanor, you must be fined not more than $100,000 or imprisoned not more than one year, or both.
         A term of imprisonment imposed for failure to appear or surrender must be in addition to the sentence for any other
offense. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                 ACKNOWLEDGMENT OF DEFENDANT
        I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to
obey all conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of
the penalties and sanctions set forth above.
                                                                                                    Signed by: Cheryl R. Zwart, U.S. Magistrate Judge
                                                                                                    With Defendant’s consent

                                                                    Signature of Defendant
                                                                    Click here to enter text.
                                                                    (Address)
                                                                    Click here to enter text.           Click here to enter
text.
                                                                    (City and State)                    (Telephone)

                            DIRECTIONS TO UNITED STATES MARSHAL

☒       The defendant is ORDERED released on April 16, 2021 at 7:00 a.m. to Cody Morris.
☐       The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial
        officer that the defendant has posted bond and/or complied with all other conditions of release. The defendant
        must be produced before the appropriate judicial officer at the time and place specified, if still in custody.

DATED: April 15, 2021
                                                                    s/ Cheryl R. Zwart
                                                                    U.S. Magistrate Judge

                                                                                                                               Page 3 of 3
